DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on January 25, 2022 has been entered. Claims 1-3, 5-6, 8-10, 12-20 have been amended, and claim 11 has been canceled. Claims 1-10, 12-21 are currently pending in the application. 
Response to Arguments
35 U.S.C 103
	Regarding independent claim 1, Applicant argues that Mitkar in view of Dornemann fails to disclose “transmitting, to a media agent, a second read request that is based on the one of the first read requests, wherein the media agent… is distinct from the computing device” and “responsive to the second read request and based on a local index at the media agent that tracks backup copies, determining by the media agent which of the backup copies tracked by the local index form the plurality of block-level copies that are associated with the point in time”.
Examiner has carefully considered Applicant’s argument and respectfully disagrees. In response to the preceding argument examiner respectfully submits that Mitkar discloses the above limitations. Examiner interprets from Mitkar:
by the pseudo-disk driver, transmitting, to a media agent, a second read request that is based on the one of the first read requests, wherein the media agent comprises one or more hardware processors and is distinct from the computing device ([0341, 0344] if the read request cannot be found in the private or recall store that is part of the pseudo-disk, may require via media agent 144 to lookup in an index 153); 
responsive to the second read request and based on a local index at the media agent that tracks backup copies, determining by the media agent which of the backup copies tracked by the local index from the plurality of block-level copies that are associated with the point in time ([0378, 0345] retrieve the corresponding point-in-time backup image from the secondary storage computing device. the retrieval operations may be facilitated by enhanced media agent, i.e., determining where an identified extent/block is located in secondary storage, e.g., based in index cache 153).
Taking a look at paragraph 0344 disclosed by Mitkar, an index is retrieved from a secondary storage by a media agent. This secondary storage is physically separate from the pseudo-disk where a first request cannot be supplied from the first private store and is therefore distinct from the pseudo-disk where the private store or the recall store resides. The second read request occurs when an index 153 is being retrieved to locate the block/extent that could not be found in either the private store or the recall store. As each copy represents a state at a certain point of time, a media agent is use to facilitate the retrieval of the sought after block. Given the above, Examiner maintains that Mitkar discloses the above limitations.
Applicant’s other arguments filed with respect to the rejection(s) of claims 1-20 under U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, and in light of Applicant’s amendments, new grounds of rejection are made in view of Dornemann (U.S Pub # 20170262204).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12-18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mitkar (U.S Pub # 20160154709) in view of Dornemann (U.S Pub # 20170262204).
With regards to claim 1, Mitkar discloses a method comprising: 
by a computing device comprising one or more hardware processors, activating a pseudo-disk driver at the computing device, 
wherein the pseudo-disk driver corresponds to a point in time ([0312-0313] pseudo-disk driver accesses a pseudo-disk that is a pseudo-volume that is used by application as a store for primary data for recovery. Recall store is a data structure configured in pseudo-disk that may receive blocks from back up copies. [0353] one or more point-in-time backups. Representing the backups as pseudo-disks),  
by the pseudo-disk driver, implementing a pseudo-disk in cache memory at the computing device ([0312] pseudo-disk implemented in cache memory); 
by the pseudo-disk driver, causing the pseudo-disk to be mounted at the computing device as a data storage volume designated for a plurality of block-level copies ([0326] mount as primary storage destination on computing device);
by the pseudo-disk driver, receiving from a file manager application executing on the computing device first read requests for metadata in the plurality of block-level copies that are associated with the point in time ([0303] backup copies may comprise of a plurality of blocks of data. Block read and write operations may be implemented where each block may comprise file system metadata. [0313] pseudo-disk may receive these blocks); 
based on determining that metadata responsive to one of the first read requests cannot be served from the pseudo-disk ([0341, 0344] if the read request cannot be found in the private or recall store that is part of the pseudo-disk, may require via media agent 144 to lookup in an index 153);
by the pseudo-disk driver, transmitting, to a media agent, a second read request that is based on the one of the first read requests, wherein the media agent comprises one or more hardware processors and is distinct from the computing device ([0341, 0344] if the read request cannot be found in the private or recall store that is part of the pseudo-disk, may require via media agent 144 to lookup in an index 153); 
responsive to the second read request and based on a local index at the media agent that tracks backup copies, determining by the media agent which of the backup copies tracked by the local index from the plurality of block-level copies that are associated with the point in time ([0378] retrieve the corresponding point-in-time backup image from the secondary storage computing device. the retrieval operations may be facilitated by enhanced media agent, i.e., determining where an identified extent/block is located in secondary storage, e.g., based in index cache 153).
Mitkar does not disclose however Dornemann discloses:
a plurality of block-level copies of virtual machine data files that were backed up from a virtual machine disk at or before the point the point in time, wherein the plurality of block-level copies are associated with the point in time ([0292] use a block-level driver (pseudo-disk driver) to mount a pseudo-disk on the media agent host computing device. The pseudo-disk is used to get file information, enabling browse and restore operations to be read directly from stored virtual machine backup data. [0162] where a back up is a copy at a particular point in time);  
by the media agent, identifying within the plurality of block-level copies that are associated with the point in time, metadata about virtual machine data files that is current as of the point in time ([0297] metadata of a VM payload data represents a secondary copy at a block level. [0266] selected media agent to retrieve a secondary copy); 
recalling by the media agent, from one or more of the plurality of block-level copies, the metadata that is current as of the point in time, without restoring the virtual machine data files in their entireties to the pseudo-disk ([0323, 0320] by the media agent, when a user selects a certain file, the file is restored to the user using the pseudo-disk driver. Thus, only one individual file can be singled out, found, and restored hypervisor-free on demand from a VM backups), and 
storing the metadata that is current as of the point in time in the pseudo-disk ([0313] file metadata of a secondary copy backup stored on the pseudo-disk);
by the computing device, generating an index of the virtual machine data files in the virtual machine disk as of the point in time, wherein the index of the virtual machine data files comprises filenames and file attributes obtained from metadata that is current as of the point in time ([0326-0327] pseudo-disk driver retrieves VM file system catalogue. Enumerator 446 reads in the data in VM file system catalogue 416 (from pseudo-disk 348) and determines file system hierarchies (e.g., folders, directories), file names, and other information about the file system and its constituent files available from the VM file system catalogue. The result of the present interpretation operation is referred to herein as an “enumeration” for convenience. [0328] enumerating the file system catalogue of the backed up VM virtual disk).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the system of Mitkar by the system of Dornemann to identify and index a plurality of virtual machine data files.
	One of ordinary skill in the art would have been motivated to make this modification in order to enumerate and interpret a retrieved catalogue of a virtual machine file system (Dornemann [0019]).
	Claim 21 corresponds to claim 1 and is rejected accordingly.
	With regards to claim 2, Mitkar does not disclose however Dornemann discloses:
wherein the index enables searching for individual files among the virtual machine data files ([0326-0327] enumerating a VM file system catalogue).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the system of Mitkar by the system of Dornemann to identify and index a plurality of virtual machine data files.
	One of ordinary skill in the art would have been motivated to make this modification in order to enumerate and interpret a retrieved catalogue of a virtual machine file system (Dornemann [0019]).
Claim 12 corresponds to claim 2 and is rejected accordingly.
With regards to claim 3, Mitkar further discloses:
wherein a storage manager which manages storage operations in a data storage management system that comprises the media agent, instructs the computing device to activate the pseudo-disk driver to correspond to the point in time associated with the plurality of block-level backup copies of the virtual machine data files, and 
wherein the storage manager comprises one or more hardware processors ([0353] point in time backup).
Claim 13 corresponds to claim 3 and is rejected accordingly.
With regards to claim 4, Mitkar further discloses:
by the media agent, storing the metadata recalled from the one or more of the plurality of block-level copies to the pseudo-disk ([0138] metadata in a media agent database. [0406] by the media agent, generating a data structure for storing data recalled from the secondary copy).
Claim 14 corresponds to claim 4 and is rejected accordingly.
With regards to claim 5, Mitkar further discloses:
by the pseudo-disk driver, serving one of the first read requests from the pseudo- disk if responsive metadata is stored therein ([0313] recall store may receive read requests).
Claim 15 corresponds to claim 5 and is rejected accordingly.
With regards to claim 6, Mitkar further discloses:
wherein the data storage volume designated for the plurality of block-level copies comprises metadata recalled from one or more of the plurality of block-level copies but does not comprise restored virtual machine data files in their entireties ([0076] each virtual machine has one or more virtual disks. Stores the data of virtual disks in files on the file system called virtual machine disk files. Therefore each virtual disk does not represent the entirety of a virtual machine. [0406] block level data including metadata from the secondary copies).
Claim 16 corresponds to claim 6 and is rejected accordingly.
With regards to claim 7, Mitkar further discloses:
wherein the pseudo-disk comprises metadata recalled from one or more of the plurality of block-level copies but does not comprise restored virtual machine data files in their entireties ([0076] each virtual machine has one or more virtual disks. Stores the data of virtual disks in files on the file system called virtual machine disk files. Therefore each virtual disk does not represent the entirety of a virtual machine. [0406] block level data including metadata from the secondary copies).
Claim 17 corresponds to claim 7 and is rejected accordingly.
	With regards to claim 8, Mitkar further discloses:
wherein the pseudo-disk driver is one of a plurality of pseudo-disk drivers at the computing device, and wherein each pseudo-disk driver corresponds to a distinct point in time associated with a corresponding plurality of block- level copies of virtual machine data files in the virtual machine disk at or before the distinct point in time, and further comprising: by the computing device, generating a distinct index of the virtual machine data files as of the distinct point in time, wherein the distinct index comprises filenames and file attributes in metadata obtained by the file manager application from the corresponding plurality of block-level copies using one of the plurality of pseudo-disk drivers that corresponds to the distinct point in time ([0106] manage multiple secondary copies 116 of a particular data object or metadata, each representing the state of the data object in primary data 112 at a particular point in time. [0353] Representing backups as respective pseudo-disks).
Claim 18 corresponds to claim 8 and is rejected accordingly.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mitkar (U.S Pub # 20160154709) in view of Dornemann (U.S Pub # 20170262204) and in further view of Sharma (U.S Pub # 20200250042).
With regards to claim 9, Mitkar does not disclose however Dornemann discloses:
by the computing device, selecting a first virtual machine data file among the virtual machine data files tracked by the index; 
by the media agent, restoring to the pseudo-disk from the plurality of block-level copies, individual portions of the first virtual machine data file that the media agent determines are current as of the point in time, wherein the individual portions are restored without restoring the first virtual machine data file in its entirety to the pseudo-disk ([0323, 0320] by the media agent, when a user selects a certain file, the file is restored to the user using the pseudo-disk driver. Thus, only one individual file can be singled out, found, and restored hypervisor-free on demand from a VM backups).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the system of Mitkar by the system of Dornemann to identify and index a plurality of virtual machine data files.
	One of ordinary skill in the art would have been motivated to make this modification in order to enumerate and interpret a retrieved catalogue of a virtual machine file system (Dornemann [0019]).
Sharma discloses:
by the computing device, applying content criteria to each individual portion in the pseudo-disk to identify content of the first virtual machine data file at the point in time that matches the content criteria ([0071] second index to catalog and map every file located on the second virtual machine); and 
by the computing device, generating a second index that tracks the identified content that matches the content criteria, wherein the second index enables searching for content among the virtual machine data files in the virtual machine disk as of the point in time, based on the plurality of block-level copies ([0071] index enables searching for the files that have been cataloged on the second virtual machine).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the systems of Mitkar and Dornemann by the system of Sharma to generate a second index to track files of a virtual machine.
	One of ordinary skill in the art would have been motivated to make this modification in order to manage data that is spread over a cluster of virtual machines (Sharma [0002]).
	Claim 19 corresponds to claim 9 and is rejected accordingly. 
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mitkar (U.S Pub # 20160154709) in view of Dornemann (U.S Pub # 20170262204) and in further view of Mitkar (U.S Pub # 20160042090).
With regards to claim 10, Mitkar (20160154709) does not disclose however Dornemann discloses:
index of the virtual machine data files ([0328] enumeration of Vm virtual disk).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the system of Mitkar by the system of Dornemann to identify and index a plurality of virtual machine data files.
	One of ordinary skill in the art would have been motivated to make this modification in order to enumerate and interpret a retrieved catalogue of a virtual machine file system (Dornemann [0019]).
Mitkar (20160042090) discloses:
wherein the pseudo-disk driver stores data included in write commands issued by the file manager application without making changes to the plurality of block-level copies ([0283] storing ephemeral writes in a private store); and 
by the computing device, after the index is generated with respect to the point in time, causing the pseudo-disk to be discarded, including the data included in the write commands issued by the file manager application ([0270-0271] the pseudo-volumes are unmounted and the updates such as the ephemeral write operations in the private store are discarded).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the systems of Mitkar and Dornemann by the system of Mitkar (20160042090) to discard a pseudo-disk as well stored write commands.
	One of ordinary skill in the art would have been motivated to make this modification in order to unmount the pseudo-volumes and discard the updates in the private store (Mitkar [0007]).
	Claim 20 corresponds to claim 10 and is rejected accordingly.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 7032703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166